Citation Nr: 0934043	
Decision Date: 09/11/09    Archive Date: 09/17/09

DOCKET NO.  05-15 419	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 
30 percent for major depressive disorder.

2.  Entitlement to a compensable disability rating for 
ovarian cysts.

3.  Entitlement to a compensable disability rating for 
fibroadenoma, left breast, postoperative, prior to August 10, 
2006, and 10 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel


INTRODUCTION

The Veteran had active military service from August 1979 to 
June 1980 and July 1989 to April 1993.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona.

The Veteran appeared and testified at a Travel Board hearing 
held before the undersigned Veterans Law Judge in May 2009.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Major Depressive Disorder

At her hearing in May 2009, the Veteran testified that she 
missed at least one day of work a week in the previous year 
because of her depression.  The Board notes that the record 
indicates the Veteran is an employee of the RO in Houston, 
Texas.  Thus, her employment records may be highly relevant 
to the Veteran's claim in that they may show the effect her 
disability has had on her employment.  For these reasons, the 
Veteran's employment records should be obtained from the RO 
in Houston, Texas.

In addition, two weeks after the hearing, the Veteran 
submitted a statement with additional medical evidence that 
appears to indicate a worsening in the Veteran's major 
depressive disorder.  This evidence indicates the Veteran had 
begun to cut herself, which she related is due to her anxiety 
and depression.  In addition, the new medical evidence, 
consisting of private treatment records from July 2008 to May 
2009, shows that the Veteran's Global Assessment of 
Functioning (GAF) score in July 2008 was 50, which is a 
reduction from the last GAF score (i.e., 55) seen in the last 
VA treatment note from December 2005.  For these reasons, the 
Board finds that a new VA examination is needed in order to 
determine the current severity of the Veteran's service-
connected psychiatric disorder, including whether she has 
continued to have thoughts and acts of self-harm (i.e., is a 
persistent danger to self).  Furthermore, the examiner should 
address the Veteran's reports of having suicidal thoughts 
versus the treatment record findings in this regard.  

Ovarian Cysts

Although the Veteran has reported having no treatment for 
this condition, she testified at her hearing that she has 
cramps and spasms in her abdominal area and, when she went to 
the doctor, he wanted to treat this with an injection.  It is 
clear from the Veteran's testimony that this doctor was not a 
VA physician.  This private doctor's treatment records would 
be relevant to the Veteran's claim.  She has not, however, 
identified this doctor or provided either his treatment 
records or a release for VA to obtain them.  Thus, on remand, 
attempts should be made to obtain these treatment records.  
The Veteran should be advised that failure to provide VA with 
either the treatment records or a release for them could have 
a negative effect on her claim.

Also, a new VA examination is necessary in order to determine 
the current severity of the Veteran's service-connected 
ovarian cysts and whether her symptoms require continuous 
treatment.



Fibroadenoma, Left Breast, Postoperative

At her hearing, the Veteran testified that she has had a 
recurrence of the fibroadenoma that was removed from her left 
breast in service.  The Veteran underwent VA examinations in 
August 2006 and December 2006.  The August 2006 VA examiner 
stated that the breast exam was abnormal with "fibroadema" 
present.  The diagnoses included fibroadenoma.  However, the 
December 2006 examiner failed to find any abnormality of the 
Veteran's left breast.  Thus, it is unclear to the Board 
whether the Veteran in fact has a fibroadenoma of the left 
breast and, if so, whether it is a recurrence of the one 
excised in service.

Furthermore, it is unclear to the Board exactly what 
residuals the Veteran has due to the excision of the 
fibroadenoma in service.  She testified that she has pain due 
to the scar that is distinct from the lumps (i.e., 
fibroadenomas).  Also, the Veteran stated at the VA 
examinations that raising her left arm causes pain in her 
left breast.  Whether the left breast impairment may be 
considered to limit the use of her left arm should be further 
investigated.  

Accordingly, the Board finds that remand is necessary to 
obtain a new VA examination to clarify whether the Veteran 
currently has any fibroadenomas that are a recurrence of the 
one excised in service and to identify the residuals of her 
service-connected fibroadenoma of the left breast.  

The case is REMANDED for the following action:

1.  Contact the Veteran and ask her to 
complete a release form authorizing VA to 
obtain the treatment records of the private 
physician whom she testified she received 
treatment for complaints relating to her 
service-connected ovarian cysts.  The Veteran 
should be advised that, in lieu of submitting 
a completed release form, she can submit 
these private medical treatment records to VA 
herself.  If the Veteran provides a completed 
release form, then the medical records 
identified should be requested.  All efforts 
to obtain these records, including follow-up 
requests, if appropriate, should be fully 
documented.  The Veteran and her 
representative should be notified of 
unsuccessful efforts in this regard and 
afforded an opportunity to submit the 
identified records.

2.  The Veteran should be asked to identify 
any psychiatric treatment she received since 
May 2009, and with any appropriate assistance 
as necessary from her, an attempt to obtain 
copies of the records of the identified 
treatment should be made. 

3.  Contact the RO in Houston, Texas, or 
other appropriate office, and request a copy 
of the Veteran's employment records, if any, 
as would show work absences due to illness 
during the appeal period, and particularly 
since May 2008.  

4.  Thereafter, schedule the Veteran for the 
following VA examinations.  The claims file 
should be provided to each VA examiner, who 
should review it and indicate in the report 
that such review was conducted.  A complete 
rationale should be provided for all opinions 
proffered.

Mental Disorders Exam - All necessary tests 
and studies should be conducted in order to 
ascertain the current severity of the 
Veteran's service-connected psychiatric 
disorder, diagnosed as major depressive 
disorder.  The report of examination should 
contain an account of all manifestations of 
the disability found to be present.  The 
examiner should comment on the extent to 
which the service-connected psychiatric 
disorder impairs the Veteran's occupational 
and social functioning.  The examiner should 
also comment on whether the Veteran is a 
persistent danger to herself or others; on 
reported suicidal thoughts, including their 
frequency; and whether such thoughts are 
consistent with a finding of suicidal 
ideation and with the treatment record.  

Ovarian Cyst, Left Breast - All necessary 
tests and studies should be conducted in 
order to ascertain the current severity of 
the Veteran's service-connected ovarian cysts 
and fibroadenoma of the left breast, 
postoperative.

As for the ovarian cysts, the examiner should 
comment on what symptoms the Veteran is 
presently experiencing and whether such 
symptoms require continuous treatment.

As for the fibroadenoma of the left breast, 
the examiner should indicate whether the 
Veteran currently has any fibroadenoma of the 
left breast and, if so, whether it is at 
least as likely as not (i.e., at least a 50 
percent probability) that the current 
fibroadenoma is a recurrence of the one 
excised in service.  In addition, the 
examiner should identify all residuals (e.g., 
scar and/or muscle loss) caused by the 
excision in service, and also state what 
symptoms are related to each identified 
residual.  The examiner should also evaluate 
whether the Veteran's service-connected 
disability causes a limitation of functioning 
of the left arm and, if so, the extent should 
be expressed in terms of limitation of range 
of motion.

4.  Thereafter, the Veteran's claims should 
be readjudicated.  If such action does not 
resolve the claims, a Supplemental Statement 
of the Case should be issued to the Veteran 
and her representative.  An appropriate 
period of time should be allowed for 
response.  Thereafter, these claims should 
be returned to this Board for further 
appellate review, if in order.  

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




